Case 1:18-cr-00340-LGS Document 142 Filed 07/11/19 Page 1 of 1

LAW OFFICES
PAUL D. PETRUZZI, P.A.

PENTHOUSE 701
THE BANK BUILDING
8101 BISCAYNE BOULEVARD
MIAMI, FLORIDA 33138

PAUL D. PETRUZZI TELEPHONE (305) 373 - 6773
BEATRIZ D. VAZQUEZ TELECOPIER (305) 373 - 3832
E-mail: petruzzi-law@msn.com

July 11, 2019

Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square, Courtroom 1106
New York, NY 10007

VIA E-MAIL: Schofield_NYSDChambers@nysd.uscourts.gov

Re: United States v. Sharma, et al.,
Case No. 18-CR-340 (LGS)

Dear Judge Schofield:

After consultation with government counsel, the Defendants, Robert Farkas and
Sohrab “Sam” Sharma, respectfully submit this unopposed motion for enlargement of
their expert witness disclosure deadline to September 1, 2019. This motion is made in
good faith, and not for purposes of delay, and only due to the complexity of the instant
case and the concomitant need for highly specialized experts.

Based on the foregoing, the defendants respectfully request this Court to enter
an order extending defendant's expert witness disclosure deadline to September 1,
2019. .
Sincerely,

/s/ Paul D. Petruzzi
Paul D. Petruzzi, Esq.
Counsel! for Robert Farkas

/s/ Gennaro Cariglio Jr.
Gennaro Cariglio, Esq.
Counsel for Sohrab Sharma

cc: All government counsel
